DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 5/2/2022, that was in response to the Office action dated 2/1/2022. Claims 1-10 are pending, claim(s) 1, 5 and 6 has/have been amended, while claim(s) 10 is presented as new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant respectfully and accurately describes the contents of the applied prior art in McGowan and Deily. It is agreed that the prior art does not show the claim feature as amended, regarding the increase of the gas pressure. The applicant however does not explain or offer any evidence as to how the amendments could be made to the existing prior art. Therefore, the grounds of rejection has changed, in light of an additional reference. Obviousness will be made evident below with reference to the newly applied art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan [5046945], further in view of Deily et al [3353403] and Nelson [4526532].
With respect to claims 1-9, McGowan discloses:
{cl. 1}  A regulator assembly, comprising: a regulator (15) having a gas inlet (at 13) and a gas outlet (14); an extension pipe (16) having a proximal end and a distal end; and an orifice (17) disposed in the extension pipe [see FIG 3, col 3, line 56-col 4, line 43].
{cl. 2} The regulator assembly of claim 1, wherein the extension pipe (16) is cylindrical having an inner diameter and the orifice (17) is cylindrical having an outer diameter such that the orifice fits firmly in the inner diameter of the extension pipe [see FIG 3].
{cl. 3} The regulator assembly of claim 1, wherein the orifice (17) is threadably connected to the extension pipe [see FIG 3].
{cl. 4} The regulator assembly of claim 1, wherein the regulator assembly regulates gas flow from a gas source to a burner of a cooking apparatus [col 1, line 14-26].
{cl. 5} A regulator assembly, comprising: a gas regulator (15) for attaching to a burner of a cooking apparatus [col 1, line 14-26]; and a gas outlet (14) connected to an extension pipe (16) having an orifice (17) seated therein, wherein an inner diameter of the orifice is smaller than the inner diameter of the extension pipe [see FIG 3, col 3, line 56-col 4, line 43].
{cl. 6} A regulator assembly, comprising: a regulator (15) for controlling the flow of gas from a gas source (21) to a burner of a heating apparatus (5); an extension pipe (16) extending from a gas outlet (14) of the regulator; and an orifice (17) disposed in the extension pipe, wherein an inner diameter of the orifice is smaller than the inner diameter of the extension pipe [see FIG 3, col 3, line 56-col 4, line 43].
{cl. 7} The regulator assembly according to any of Claims 1, 5 or 6, wherein the extension pipe (16) comprises a consistent diameter throughout the length of the extension pipe [see FIG 4].
{cl. 9} The regulator assembly according to any of Claims 1, 5 or 6, wherein the extension pipe comprises a length that allows at least the regulator to be accessible when the regulator assembly is affixed to at least one of a cooking apparatus and a heating apparatus [see FIG 3]. The length could possibly also be considered the height, which would be accessible.
Regarding claims 1-9, McGowan does not teach the stiffness requirement of the claims or at that orifice is disposed entirely in the extension pipe or the diameter of the extension pipe for increasing pressure and gas flow.
Deily makes up for these deficiencies by teaching a regulating assembly (18) [see FIG 1] having an extension pipe (unnumbered but can be seen branching off of cap 12) wherein the orifice (also unnumbered, but hidden by bleed-off valve 20) is disposed entirely in the extension pipe (the valve body interpreted to be a part of the extension pipe) and wherein the extension pipe comprises a stiffness that allows at least the regulator to be suspended by the extension pipe [see FIGs 1 and 2, col 2, line 
26-45] and {cl. 8} The regulator assembly according to any of Claims 1, 5 and 6 wherein the extension pipe comprises a stiffness that allows at least the regulator to be suspended substantially parallel to a burner [see FIG 1]. Since the cap has a hole and accommodates the pipe holding regulator (18), the stiffness of the pipe is enough to hold the regulator straight in a cantilevered fashion. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of McGowan with the teachings of Deily because Deily provides a known material with a stiffness that can properly support a regulating device while still providing easy access and support.
Nelson makes up for the diameter deficiency of McGowan by teaching a burner tube (40) that allows for entraining air in a low pressure air and causes the flow to move to a high pressure area, therein showing: {cl. 1, 5 and 6} having an inner diameter sized to increase pressure and gas flow to enable use of a low-pressure gas supply with a high-pressure burner [col 2, line 50-63, col 4, line 64-col 5, line 4]. 
Nelson further shows: 
{cl. 10} The regulator assembly according to any of Claims 1, 5, or 6, wherein the orifice is formed from the same piece of material as the extension pipe [col 4, line 39-43]. The modification would involve incorporating the venturi of Nelson with the small diameter extension 16 of McGowan.
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of McGowan with the teachings of Nelson because Nelson provides a structure for increasing pressure that will allow for a desired heat output from the burner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/25/2022